Citation Nr: 1410819	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from May 1974 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which reopened and denied the Veteran's claim for entitlement to individual unemployability on the merits.  

While the RO reopened the TDIU claim in the December 2009 rating decision, the Board points out that the request for TDIU is a claim for an increased rating, so the regulations regarding the reopening of previously disallowed claims are not applicable in this case.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding that a TDIU claim based on a condition that has already been service-connected is an increased rating claim).  The Board is therefore proceeding to decide the claim directly on the merits.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay with respect to the claim for TDIU, but finds that the case must be remanded to allow for further development, including the procurement of a medical opinion addressing the impact of the Veteran's service-connected disabilities on his employability.




Social Security Records

The Veteran indicated in his February 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), that he was receiving or expecting to receive disability benefits from the Social Security Administration (SSA).  The records associated with such a claim would likely contain information regarding the Veteran's occupational capacity.  VA has a duty to obtain all relevant records in the custody of a Federal agency.  Such efforts must continue until the records are obtained, or until it can be certified that they are not available.  38 C.F.R. § 3.159(c)(2).  As the Board cannot say that the SSA records are not relevant to issues currently on appeal, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA Opinion

The Veteran is contending that he is unable to work due to his service-connected disabilities.  The Veteran is currently service-connected for left mandible fracture, rated at 40 percent, tinea cruris, tinea pedis, tinea versicolor, rated at 30 percent, and hemorrhoids, rated at 20 percent.  He therefore meets the minimum schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a).  

With respect to a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While VA examiners from June 2005 and April 2009 stated that the Veteran's skin disease did not render him unemployable, there is no medical evidence specifically addressing the combined effect of the Veteran's service-connected disabilities on his ability to obtain employment.     

Therefore, upon remand, the claims file should be provided to a VA examiner with the appropriate expertise to render a medical opinion regarding the cumulative effect of the Veteran's service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

2.  The Veteran should be afforded a VA examination to ascertain whether he is currently unemployable due solely to his service-connected left mandible fracture,  tinea cruris, tinea pedis, tinea versicolor, and hemorrhoids.  The examination report should indicate that the claims file was reviewed by the examiner. 

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational background.  The Veteran's lay statements should be considered.  The rationale for this opinion should be provided. 

The Veteran is currently service-connected for left mandible fracture, tinea cruris, tinea pedis, tinea versicolor, and hemorrhoids.  He completed four years of high school and most recently worked as a tool and die machinist in 1985.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

